DETAILED ACTION
Amended claims 1-3, 6-12 and 15-18 of U.S. Application No. 16/419,647 filed on 05/27/2021 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180046467A (467’) in view of CN104880839B (839’).
Regarding claim 1, 467’ teaches a display module comprising (Fig 3): a display panel (300); an optical film set (250); a backplane (200); at least two first bonding members (RS1, RS2) bonding the display panel, the optical film set, and the backplane together; and a second bonding member (400; page 5 para 0003); wherein: the optical film set is stacked between the display panel and the backplane (Fig 3); one first bonding member (RS2) is disposed between the display panel (300) and the optical film set (250), and a second first bonding member (RS1) is disposed between the optical film set (250) and the backplane (200). 
However, 467’ fails to teach the first bonding members are made of light-transmitting material and the second bonding member is made of light non-transmitting material.
It would have been obvious to one of ordinary skill in the art to modify the display panel of 467’ by employing a light transmitting adhesive resin for the first bonding members and non-light transmitting adhesive for the second bonding material in order to increase the display area and include the area occupied by the first bonding material while preventing light loss through the side of the display module.

839’ teaches the display panel (Fig 4, 110) comprises a first extending portion (the portion that protrudes horizontally outward past the optical sheet 121) extending beyond an edge of the optical film set (121) in a direction (horizontal) perpendicular to a stacked direction of the optical film set (121), the display panel (110), and the backplane (151); the second bonding member (200) is applied on a periphery side of the optical film set and is bonded to the first extending portion (Fig 4).
It would have been obvious to one of ordinary skill in the art to modify the display panel of 467’ with the second bonding member applied on a periphery side of the optical film set and is bonded to the first extending portion of the display panel as taught by 839’ to reduce light leakage of the side surface of the display panel for better display (See 839’ page 5 para 0016). 
  Regarding claims 3 and 12, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
However, 467’ in view of 839’ fails to teach wherein the second bonding member is silica gel.
Opaque silica gel is routinely utilized in the liquid crystal display art to bond display components together and recognized for its suitability to prevent light loss through the peripheral side surfaces of the display components. Accordingly, Official notice is hereby taken regarding the use of opaque silica gel as a bonding material in the liquid crystal display art. Accordingly, it would have been obvious to modify the display of 467 by utilizing an opaque silica gel bonding material as the second bonding material 400 in view of its equivalent bonding performance as well as its ability to prevent light loss through the peripheral side surfaces of the display components. 

467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; 
839’ further teaches the second bonding member (Fig 4, 200) is applied on a peripheral side of the optical film set (121) and the backplane (151) and bonded to the first extending portion (extended portion of 110). 
Regarding claim 7, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; 
839’ further teaches the second bonding member (Fig 4, 200) is applied on a peripheral side of the optical film set (121) and the backplane (151) and is bonded to the first extending portion (extended portion of 110).
Regarding claim 8, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface.

Regarding claim 9, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film (250) set comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface.
839’ further teaches the backplane (Fig 4m 151) comprises a second extending portion (153c) extending beyond the edge of the optical film set (121); the second bonding member (200) is applied on a peripheral side of the optical film set (121) and is bonded to the first extending portion (edge of 110) and the second extending portion (153c).
Regarding claim 10, 467’ teaches a display device comprising (Fig 3): a support stand (100); and a display module mounted on the support stand (Fig 3), the display module comprising: a display panel (300); an optical film set (250); a backplane (200); at least two first bonding members (RS1, RS2) bonding the display panel, the optical film set, and the backplane together; and a second bonding member (400; page 5 para 0003); wherein: the optical film set is stacked between the display panel and the backplane (Fig 3); one first bonding member (RS2) is disposed between the display panel (300) and the optical film set (250), and a second first bonding member (RS1) is disposed between the optical film set (250) and the backplane (200); 
However, 467’ fails to teach the first bonding members are made of light-transmitting material and the second bonding member is made of light non-transmitting material.

467’ still fails to teach the display panel comprises a first extending portion extending beyond an edge of the optical film set in a direction perpendicular to a stacked direction of the optical film set, the display panel, and the backplane; the second bonding member is applied on a periphery side of the optical film set and is bonded to the first extending portion.
839’ teaches the display panel (Fig 4, 110) comprises a first extending portion (the portion that protrudes horizontally outward past the optical sheet 121) extending beyond an edge of the optical film set (121) in a direction (horizontal) perpendicular to a stacked direction of the optical film set (121), the display panel (110), and the backplane (151); the second bonding member (200) is applied on a periphery side of the optical film set and is bonded to the first extending portion (Fig 4).
It would have been obvious to one of ordinary skill in the art to modify the display panel of 467’ with the second bonding member applied on a periphery side of the optical film set and is bonded to the first extending portion of the display panel as taught by 839’ to reduce light leakage of the side surface of the display panel for better display (See 839’ page 5 para 0016). 
Regarding claim 15, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; 

Regarding claim 16, 467’and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; 
839’ further teaches the second bonding member (Fig 4, 200) is applied on a peripheral side of the optical film set (121) and the backplane (151) and is bonded to the first extending portion (extended portion of 110).
Regarding claim 17, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface.
839’ further teaches the backplane (Fig 4m 151) comprises a second extending portion (153c) extending beyond the edge of the optical film set (121); the second bonding member (200) is applied on a peripheral side of the optical film set (121) and is bonded to the first extending portion (edge of 110) and the second extending portion (153c).
Regarding claim 18, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.

839’ further teaches the backplane (Fig 4m 151) comprises a second extending portion (153c) extending beyond the edge of the optical film set (121); the second bonding member (200) is applied on a peripheral side of the optical film set (121) and is bonded to the first extending portion (edge of 110) and the second extending portion (153c).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180046467A (467’) in view of CN104880839B (839’) as applied to claims 1 and 10 above, and further in view of Lin et al (U.S. PGPub No. 2011/0242841).
Regarding claims 2 and 11, 467’ and 839’ teaches all of the elements of the claimed invention as stated above.
However, 467’ in view of 839’ fails to teach wherein the first bonding members are foam tape, ultraviolet glue or hot melt adhesive.
Lin teaches the use of a transparent glue material (UV glue) in a backlight module for an liquid crystal display (para 0077). Additionally, it is routine in the liquid crystal display art to utilize optically clear and transparent UV glues as a bonding material in a liquid crystal display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the display of 467 by utilizing a transparent UV glue for the first bonding material as suggested by Lin in view of its equivalent bonding performance as well as its routine use in liquid crystal displays.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871